Citation Nr: 1337091	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for a respiratory disability.  

4.  Entitlement to service connection for a gastrointestinal disability.  

5.  Entitlement to service connection for rhinitis.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for chronic laryngitis. 

8.  Entitlement to service connection for migraine headaches. 

9.  Entitlement to service connection for anal fistula. 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  Service in the Republic of Korea in 1968 and 1969 is indicated by the evidence of record. 

This case comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In January 2011, Board remanded the case to the RO for additional development.  In June 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claims.  In July 2013 the Board received the requested opinion.

The Veteran's claim on appeal pertaining to psychiatric symptoms was initially characterized as a claim of service connection for a nervous condition.  The claim has been recharacterized to comport with the evidence and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a skin disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A psychiatric disorder did not manifest in service or for many years thereafter and is not related to any incident during active service.

2.  A respiratory disability (other than a disease of the nose and throat) is not shown.  

3.  A gastrointestinal disability did not manifest in service or for many years thereafter and is not related to any incident during active service.

4.  Allergic rhinitis did not manifest in service or for many years thereafter and is not related to any incident during active service.

5.  Chronic sinusitis did not manifest in service or for many years thereafter and is not related to any incident during active service.

6.  Chronic laryngitis did not manifest in service or for many years thereafter and is not related to any incident during active service.

7.  A headache disability, to include migraine, did not manifest in service or for many years thereafter and is not related to any incident during active service.

8.  Anal fistula did not manifest in service or for many years thereafter and is not related to any incident during active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

2.  The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012). 

3.  The criteria for service connection for a gastrointestinal disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012). 

4.  The criteria for service connection for allergic rhinitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.380 (2012).  

5.  The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.380 (2012).

6.  The criteria for service connection for chronic laryngitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.380 (2012).

7.  The criteria for service connection for a headache disability, to include migraine, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

8.  The criteria for service connection for anal fistula have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in August 2008, October 2009, January 2011, May 2012, and August 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical records, and private treatment records have been obtained; he did not identify any additional private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in November 2008, October 2010, April 2011, and May 2011, and a VA opinion was obtained in July 2012.  A VHA opinion was obtained in July 2013.  The Veteran has not argued, and the record does not reflect, that the VHA opinion is inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The rationale for the VHA opinion provided is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Department of Defense (DoD) has confirmed that Agent Orange was used along the southern boundary of the Demilitarized Zone (DMZ) in Korea from April 1968 through August 1971.  DoD has also identified specific military units that were assigned or rotated to areas along the DMZ where Agent Orange was used.  For veterans who served in Korea from April 1968 through August 1971 in the specific units identified by DoD, exposure to Agent Orange is conceded.  

If a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a) (6) (ii). 

VA regulations specifically address chronic allergies and acute allergic reactions.  38 C.F.R. § 3.380 (2012).  Section 3.380 provides that diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran asserts entitlement to service connection for the claims on appeal, to include as a result of exposure to Agent Orange during service in Korea.  The record reflects the Veteran's unit of assignment was A Company and that he was stationed at the U.S. Army Camp Carroll Depot in Korea in 1968 and 1969.  

In his August 2008 claim, he stated that his duties in Korea included delivering parts and supplies to troops stationed at the DMZ on a weekly basis.  In addition, he submitted a copy of newspaper articles reflecting a belief that hundreds of drums containing Agent Orange had been secretly buried at the Camp Carroll Depot.  
In a July 2012 memorandum, the VA coordinator for the U.S. Army and Joint Services Records Research Center (JSRRC) issued a memorandum indicating that the JSRRC coordinator determined the Veteran's alleged herbicide exposure during service in Korea from 1968 to 1969 while stationed at the Camp Carroll Depot could not be verified.  It was noted that a June 2012 record from the Defense Personnel Records Information Retrieval System (DPRIS) indicated that although unit records from 1968 to 1969 submitted by the US Army Camp Carroll Depot were not located, historical records documented that the Camp Carroll Depot was located approximately 27 miles from the DMZ and that an operational report did not document the use, storage, spraying, or transportation of herbicides or any specific duties performed by the unit members along the DMZ.  

The Veteran is competent to report his experiences during service.  Competence and credibility are to be distinguished.  In this respect, in a September 2012 statement in support of the claims, the Veteran asserted the disorders claimed on appeal are related to his "COMBAT TOUR" in Korea.  Service personnel records do not reflect combat.  On VA mental disorders examination in May 2011, he specifically denied having engaged in combat during service.  Regardless, the objective evidence does not establish service along the DMZ or that he was otherwise exposed to Agent Orange during service in Korea, including at the Camp Carroll Depot.  The Board has accorded significant probative value to the objective service department records in reaching this determination.  Such is far more probative than the Veteran's remote assertions and/or the speculation contained in the news paper articles.  Thus, service connection for any applicable disorder on appeal is not warranted as a result of exposure to herbicide agents on either a direct or presumptive basis.  

Psychiatric Disorder

The Veteran asserts he has a psychiatric disorder as a result of service.  The diagnosed psychiatric disorders are not chronic conditions under 38 C.F.R. § 3.303(b) and must be addressed using the general principles of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records are negative for complaints or findings pertaining to psychiatric symptoms.  The June 1969 separation examination report shows psychiatric examination was normal.  His neuropsychiatric status was assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  On the accompanying medical history to the June 1969 separation examination report he specifically denied having or having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  

A July 2008 VA treatment record notes chronic dysthymia for 15 years, not since service.  A May 2010 VA treatment record reflects depressive disorder and chronic insomnia, and although an October 2010 VA treatment record notes a long history of psychiatric treatment for depressive symptoms, a transcription of the Veteran's self-reported medical history is not transformed into competent medical evidence simply because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The May 2011 VA psychiatric examination report reflects a diagnosis of dysthymic disorder, late onset by history, and anxiety disorder, and the Veteran reported onset of depression 20-25 years earlier.  The report of examination notes no temporal association between onset of depressive symptoms and active service.  The examiner added that the Veteran stated his main stressors were his medical conditions throughout the last 20 years.  

The Veteran is competent to report his symptoms, and the Board has considered his lay statements.  As a lay person, however, he is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  For this reason, the Board rejects his statements as competent evidence to substantiate the claim that a psychiatric disorder is related to active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is no competent medical evidence of record favorable to the claim.  In reaching a determination, the Board has accorded more probative value to the objective medical evidence.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a psychiatric disorder is not warranted.  

Gastrointestinal Disorder

The Veteran asserts he has a gastrointestinal disorder as a result of service.  Gastroesophageal reflux is not a chronic condition under 38 C.F.R. § 3.303(b) and must be addressed using the general principles of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records are negative for complaints or findings pertaining to gastrointestinal symptoms.  A December 1967 record notes no nausea, vomiting, or diarrhea.  The June 1969 separation examination report shows the abdomen and viscera were normal.  On the accompanying medical history he denied having or having had frequent indigestion, stomach, liver or intestinal trouble.  

An August 2008 VA treatment record reflects bowel sounds were present at all quadrants, and the abdomen was noted to be nontender, nondistended, and soft and depressible.  Although the May 2011 VA examination report reflects a diagnosis of gastroesophageal reflux disease, no evidence of gastrointestinal problems or complaints during service, or for many years after separation, were noted.  Rather, the Veteran reported onset of gastric complaints in the 1980s.  

The Veteran is competent to report his symptoms, and the Board has considered his lay statements.  As a lay person, however, he is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  For this reason, the Board rejects his statements as competent evidence to substantiate the claim that a gastrointestinal disorder is related to active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is no competent medical evidence of record favorable to the claim.  The objective evidence, to include the negative service treatment records and normal separation examination, and the initial evidence of a gastrointestinal disorder many years after service is consistent with the Veteran's self-reported history of onset of symptoms many years after service.  

In reaching a determination, the Board has accorded more probative value to the objective medical evidence, which is consistent with the contemporaneous evidence.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a gastrointestinal disability is not warranted.  

Respiratory Disability

The Veteran asserts he has a respiratory disorder related to service.  

Service treatment records in December 1967 note acute respiratory disease, and the impression on x-ray examination in May 1969 was no pulmonary disease.  The June 1969 separation examination report shows the lungs and chest were normal.  On the accompanying medical history he denied having or having had asthma, shortness of breath, or chronic cough.  

The Veteran is competent to report his symptoms, however, the medical evidence does not show a respiratory disability at any time during the appeal.  A March 2007 VA treatment record notes the lungs were clear.  The May 2011 VA respiratory examination report notes no evidence of a respiratory condition, including asthma and emphysema, and impression of chest x-ray examination was no acute cardiopulmonary abnormalities.  It was noted that the Veteran denied a history of asthma or emphysema or other respiratory condition, other than rhinitis or sinusitis, both of which are addressed below.  Absent a current respiratory disability (other than diseases of the nose and throat) at any time during the appeal period, service connection is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  

In reaching a determination, the Board has accorded significant probative value to the objective medical evidence.  The competent and probative evidence does not establish a current respiratory disability at any time during the appeal.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a respiratory disability is not warranted.  

Sinusitis, Laryngitis, and Rhinitis

The Veteran asserts he has ear, nose, and/or throat symptoms associated with sinusitis, chronic laryngitis, and/or rhinitis, related to active duty.  Sinusitis, chronic laryngitis, and/or rhinitis are not chronic conditions under 38 C.F.R. § 3.303(b) and must be addressed using the general principles of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The November 1967 service entrance examination report shows the nose, sinuses, mouth and throat were normal.  Service treatment records reflect complaints to include nasal congestion and frontal headaches in December 1967, and the assessment was upper respiratory infection.  A December 1967 clinical record notes acute respiratory disease, and a September 1968 record reflects complaints of frontal sinus area pain.  

The June 1969 separation examination report shows the nose, sinuses, mouth and throat were normal.  On the accompanying medical history, the Veteran denied having or having had ear, nose or throat trouble and hay fever.  Although he indicated that he had or had had sinusitis, the July 2013 VHA opinion is that it is less than likely that the Veteran has chronic sinusitis.  

The VHA opinion notes that the several bouts of acute upper respiratory illness during active duty were not limited to the sinuses but also involved the throat, and were more consistent with a viral upper respiratory or bacterial pharyngitis.  The opinion notes that the VA ear, nose, and throat visit never recorded any purulent drainage that a sinus x-ray was normal, and that physical findings were more consistent with allergic rhinitis, for which he received allergy shots.  

Consistent with the VHA opinion is the opinion provided on VA sinus examination in November 2008 and the opinion in the April 2011 VA sinus examination report, to the effect that the Veteran's nasal mucosa is compatible with an allergic rhinitis.  Disease was noted to primarily involve/originate from the nose.  The November 2008 examination report notes no evidence of sinus disease on x-ray examination of the sinuses.  A December 2010 VA treatment record reflects an assessment of allergic rhinitis.  Although private treatment records note sinusitis in April 1997, the impression of x-ray examination of the sinuses in May 2007 and May 2009 was normal paranasal sinuses.  

Although the November 2008 VA neurologic examination report notes the Veteran's primary problem was one involving "(rhinitis, sinusitis)," the impression on x-ray examination of the sinuses in May 2011 was no acute sinus disease.  Regardless, the competent evidence does not establish allergic rhinitis, or sinusitis or laryngitis, if any, is related to active service.  

Although a July 2012 private treatment record reflects an impression of chronic laryngitis, the July 2012 VA opinion specifically notes no laryngitis and no sinusitis.  Regardless, the VHA opinion is to the effect that it is less than likely that the Veteran's laryngitis or allergic rhinitis is related to service.  No chronic symptoms during service were noted.  

A March 2007 VA treatment record notes recurrent sneezing and nasal discharge for several years, not since service.  An October 2007 VA treatment record notes a history of rhinitis for the last 5 years after inhalant exposure while working as a teacher at a public school.  

Consistent with the VHA opinion is the July2012 VA opinion that it is less than likely that allergic rhinitis or laryngitis was incurred in or caused by service.  It was noted that the Veteran had acute self-limited minor illness treated during active duty, and no continuity of symptoms since separation.  

The VHA opinion further notes that during an evaluation by a VA otolaryngologist, the Veteran's voice quality was reported to be normal, despite complaints of hoarseness.  Findings in the larynx on flexible fiberoptic laryngoscopy were reported to be consistent with irritation due to reflux.  It was noted that the Veteran had removal of vocal cord polyps by a private otolaryngologist and that vocal cord polyps are typically the result of voice abuse or smoking.  

The Veteran is competent to report his symptoms, and the Board has considered his lay statements.  As a lay person, however, he is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  For this reason, the Board rejects his statements as competent evidence to substantiate the claim that any sinusitis, allergic rhinitis, or laryngitis is related to active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence of record favorable to the claim.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection is not warranted for sinusitis, laryngitis, or rhinitis.

Headaches

The Veteran asserts he has migraine headaches related to active duty.  Headaches are not chronic conditions under 38 C.F.R. § 3.303(b) and must be addressed using the general principles of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The November 1967 service entrance examination report shows the head was normal.  Although a December 1967 record reflects complaints of headache, the impression was upper respiratory infection.  A June 1968 record reflects an upper respiratory infection with symptoms to include frontal sinus pain.   The June 1969 separation examination report shows the head was normal, and neurologic examination was normal.  On the accompanying medical history he denied having or having had frequent or severe headaches.  

The November 2008 VA neurologic examination report notes the Veteran's headaches are more consistent with that of sinus pressure, with some mixed-type tension headache characteristics.  Complaints of headache during service always related to sinus pain, nasal congestion and/or upper respiratory tract infection.  As reflected above, service connection is not established for rhinitis or sinusitis.  

The May 2011 VA examination report and the July 2013 VHA opinion concluded that it is less than likely that the Veteran's headaches are related to service.  The May 2011 examination report notes the Veteran specifically denied episodes of cephaleas while in service, and related all episodes to after separation.  The examiner added that all the evidence, including the Veteran's statements, points to onset of headaches about five years after separation from service.  

The Veteran is competent to report his symptoms, and the Board has considered his lay statements.  As a lay person, however, he is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  For this reason, the Board rejects his statements as competent evidence to substantiate the claim that a headache disability is related to active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence of record favorable to the claim.  

Based on the above, the Board finds the competent and probative evidence does not establish that a headache disability was incurred in or is otherwise related to active service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for headaches is not warranted.  



Anal Fistula

The Veteran asserts he has an anal fistula as a result of service.  Anal fistula is not a chronic condition under 38 C.F.R. § 3.303(b) and must be addressed using the general principles of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records are negative for complaints or findings pertaining to anal fistula.  The September 1966 separation examination report shows the anus and rectum were normal.  

Private records reflect surgery for a perianal abscess in May 1994.  VA treatment records in August 2008 and July 2012 note the Veteran was status post anal fistula repair in 1992.  There is, however, no competent evidence of anal fistula related to active service.  

A December 2010 VA treatment record notes good sphincter tone, no lesions or secretion, and no masses.  

The May 2011 VA examination report notes the Veteran's reported onset of perianal abscess due to fistula in the 1980s, and requiring surgery, most recently in 2008.  The examiner reported no evidence of active perianal fistula or abscess on examination.  

The Veteran is competent to report his symptoms, and the Board has considered his lay statements.  As a lay person, however, he is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  For this reason, the Board rejects his statements as competent evidence to substantiate the claim that anal fistula is related to active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence of record favorable to the claim.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection is not warranted for anal fistula.
ORDER


Service connection for a psychiatric disorder is denied.  

Service connection for a respiratory disability is denied.  

Service connection for a gastrointestinal disability is denied.  

Service connection for rhinitis is denied.  

Service connection for sinusitis is denied.  

Service connection for chronic laryngitis is denied.  

Service connection for migraine headaches is denied.  

Service connection for anal fistula is denied.  


REMAND

The Veteran asserts entitlement to a skin disability.  The April 2011 VA skin examination report reflects multiple lipomas, an epidermal inclusion cyst on the chin, and seborrhea on the face.  The opinion provided was that the skin conditions are not associated with herbicide exposure and therefore are not related to service.  

The examiner did not address positive findings during service, such as a July 1968 entry noting a sore on the penis and pustules around glans, a small abscess drained in April 1969, and an infected nevus that was surgically removed.  The opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin condition is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


